Order filed August 30, 2019




                                      In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-19-00260-CV
                                    __________

                     GEORGINA RENDON, Appellant
                                         V.
        BOBBY SWANSON, BOBBY SWANSON, INC., AND
               MODEL CLEANERS, Appellees

                     On Appeal from the 70th District Court
                              Ector County, Texas
                     Trial Court Cause No. A-17-07-0806-CV


                                    ORDER
      On August 19, 2019, Georgina Rendon filed a notice of appeal from a
judgment signed on March 22, 2019. When the appeal was filed in this court, we
noted that the notice of appeal appeared to be untimely under TEX. R. APP. P. 26.1.
Rendon indicated in her notice of appeal that it was timely filed because she did not
receive notice of the trial court’s final judgment until May 20, 2019, on which date
she filed a motion for new trial. See TEX. R. CIV. P. 306a; see also TEX. R.
APP. P. 26.1(a)(1). We abate this appeal.
        TEX. R. CIV. P. 306a provides that, if within twenty days after a judgment is
signed, a party adversely affected by it has neither received the required notice nor
acquired actual knowledge of the judgment, the appellate deadlines shall begin to
run from the date that such party received notice or acquired actual knowledge of
the rendition of judgment. TEX. R. CIV. P. 306a.4; see also TEX. R. APP. P. 4.2(a).
In order to establish the application of the rule, the adversely affected party must
“prove in the trial court, on sworn motion and notice, the date on which the party or
his attorney first either received a notice of the judgment or acquired actual
knowledge of the signing and that this date was more than twenty days after the
judgment was signed.” TEX. R. CIV. P. 306a.5; see also TEX. R. APP. P. 4.2(b). After
hearing the motion, the trial court shall sign a written order indicating the date when
the party first received notice or acquired actual knowledge of the signing of the
judgment. TEX. R. APP. P. 4.2(c).
        Rendon has not presented this court with any finding by the trial court
reflecting the date that Rendon or her attorney received notice or acquired actual
knowledge of the judgment. We abate this appeal to provide Rendon an opportunity
to file with the trial court the appropriate motion and obtain the requisite findings
from that court. If this matter is pursued by Rendon in the trial court, the trial court
clerk is directed to furnish the trial court’s findings to this court on or before
September 30, 2019.
        The appeal is abated.


August 30, 2019                                                             PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2